

Execution Version


SHARE PURCHASE AGREEMENT

 
For the Purchase of Common Shares


of


News Radio Limited


By


Well Chance Investments Limited



June 4, 2008


--------------------------------------------------------------------------------


 
SHARE PURCHASE AGREEMENT
 
This Share Purchase Agreement (the “Agreement”) is made and entered into as of
June 4, 2008, by and among:
 

 
1.
Legend Media Inc., a corporation incorporated under the Laws of the State of
Nevada, United States of America ( “Legend”);

 

 
2.
Well Chance Investments Limited, an international business company incorporated
under the Laws of the British Virgin Islands (the “Purchaser”); and

 

 
3.
Ju Baochun (Legend [ex-p2img001.jpg]) an individual holding PRC ID card No.
; and Xue Wei (Legend [ex-p2img002.jpg]), an individual holding PRC ID card No.
(each a “Seller” and collectively the “Sellers”).

 
The Purchaser and the Sellers are referred to herein collectively as the
“Parties” and each individually as a “Party”. Certain capitalized terms used in
this Agreement are defined in Article 12 of this Agreement.
 
RECITALS
 

 
A.
The Purchaser is a wholly-owned subsidiary of Legend.

 

 
B.
News Radio Limited is an international business company incorporated under the
Laws of the British Virgin Islands (the “Company”) and a wholly-owned subsidiary
of the Sellers.

 

 
C.
CRI News Radio Limited is a Hong Kong company that will be a wholly-owned
subsidiary of the Company (“HK Company”).

 

 
D.
HK Company intends to set up a PRC Wholly Foreign Owned Entity, being a
wholly-owned subsidiary of the HK Company (“PRC Subsidiary”).

 

 
E.
Beijing Maihesi Advertising International Co., Ltd. (Legend [ex-p2img003.jpg])
is a PRC company limited by shares (“Maihesi”). The Company, the HK Company, the
PRC Subsidiary and Maihesi are referred to herein collectively as the “Group
Companies” and each individually as a “Group Company”.

 

 
F.
The Sellers are the sole shareholders of Maihesi.

 

 
G.
On the terms and subject to the conditions set forth herein, the Purchaser
desires to purchase, and the Sellers desire to sell to the Purchaser, common
shares of the Company (the “Purchased Shares”), which Purchased Shares
constitute 100% of the Shares.

 

--------------------------------------------------------------------------------



NOW, THEREFORE, the Parties hereby agree as follows:
 
Article 1
 
Share Purchase and Sale
 
1.1 Purchase and Sale. Subject to the terms and conditions hereof, at the
Closing (as defined below), the Sellers shall sell and transfer the Purchased
Shares to the Purchaser, and the Purchaser shall purchase the Purchased Shares
from the Sellers. 
 
1.2 Purchase Price; Payment Schedule.  In consideration for the sale and
transfer of the Purchased Shares to the Purchaser, the Purchaser shall pay to
the Sellers cash consideration and share consideration in proportion to the
respective share percentage of the Company held by the Sellers, as follows:
 

 
(i)
At Closing, the Purchaser shall deliver the share certificates representing the
number of shares of common stock of Legend with an aggregate Issue Price of
RMB2,000,000 (the “Share Consideration”) to the Sellers. The per share “Issue
Price” is the weighted average trading price of one share of Legend’s common
stock for the 30 trading days immediately prior to the date hereof.

 

 
(ii)
Within 28 days after the Closing, the Purchaser shall deposit RMB5,250,000 to an
account of the Sellers’ designation and within 90 days after the Closing, the
Purchaser shall deposit RMB1,600,000 to an account of the Sellers’ designation
(collectively the “Cash Consideration”).

 
1.3 Performance based Consideration.
 

 
(i)
The Purchaser and the Sellers shall mutually select an impartial auditor to
audit and determine, according the US GAAP, the net revenue (the “Net Revenue”)
and net income (the “Net Income”) of Maihesi for the 7 or 12 month periods, as
applicable, ending December 31, 2008, December 31, 2009 and December 31, 2010,
respectively. Such determination shall be made each year within 90 days after
December 31 of the respective year. Absent manifest error, such determination
shall be final and conclusive.

 
For the purpose of this Agreement, the Net Revenue means the aggregate amount
invoiced and recognized pursuant to US GAAP.
 

 
(ii)
The Sellers will receive additional consideration (the “Additional
Consideration”) 30 days after the determination of the relevant Net Revenue and
Net Income as follows:

 

 
(a)
If for the 7 month period ending December 31, 2008, Net Revenue equals 90% or
more of RMB12,000,000 and Net Income is RMB0 or more, the Sellers shall receive
shares of Legend with an aggregate Issue Price of RMB2,500,000 with a price per
share equal to the weighted average trading price of one share of Legend’s
common stock for the 30 trading days immediately prior to the date such amount
becomes payable.

 

--------------------------------------------------------------------------------


 

 
(b)
If for the 12 month period ending December 31, 2009, Net Revenue equals 80% or
more of RMB30,000,000 and Net Income is RMB 6,000,000 or more, the Sellers shall
receive RMB4,000,000 in the form of cash, shares of Legend or a combination of
the two, at the election of the Sellers. The per share “Issue Price” is the
weighted average trading price of one share of Legend’s common stock for the 30
trading days immediately prior to the date such amount becomes payable.

 

 
(c)
If for the 12 month period ending December 31, 2010, Net Revenue equals 80% or
more of RMB34,000,000 and Net Income is RMB 8,000,000 or more, the Sellers shall
receive RMB8,000,000 in the form of cash, shares of Legend or a combination of
the two, at the election of the Sellers. The per share “Issue Price” is the
weighted average trading price of one share of Legend’s common stock for the 30
trading days immediately prior to the date such amount becomes payable.

 
1.4 Closing; Time and Place. Subject to the satisfaction or waiver of the
conditions set forth in Sections 6 and 7, the closing of the purchase and sale
of the Purchased Shares (the “Closing”) shall take place on June 15, 2008 at
10:00 a.m., at 11F, Tower A, Building No. 1, GT International Center, Jia 3
Yongandongli, Jianguomenwai Avenue, Chaoyang District, Beijing, unless another
place or time is agreed upon by the Purchaser and the Sellers. The date upon
which the Closing actually occurs is herein referred to as the “Closing Date”.
 
1.5 Deliveries by the Purchaser. The Purchaser shall deliver:
 

 
(i)
At Closing, to the Sellers, a certificate or certificates representing the Share
Consideration; and

 

 
(ii)
At Closing, to the Sellers, a true and correct copy of the resolutions or
minutes of the meetings of the board of directors of the Purchaser, and where
required by applicable Laws, the shareholders of the Purchaser, or other
relevant internal document evidencing approval of this Agreement and the matters
contemplated hereby, certified by an authorized officer of the Purchaser.

 
1.6 Deliveries by the Sellers. At Closing, the following original certificates
and documents shall be delivered to the Purchaser:
 

 
(i)
The Purchased Shares. (1) A certificate representing the Purchased Shares, duly
endorsed for transfer as required under applicable Laws; and (2) duly executed
instruments of transfer with respect to the Purchased Shares.

 

 
(ii)
The Maihesi Contracts. The Sellers shall deliver the Maihesi Contracts (as
defined below) duly executed by the Sellers, as applicable.

 

--------------------------------------------------------------------------------


 

 
(iii)
The Resignation Letters or Consent Letters. Duly executed letters of resignation
by those current officers, directors, company secretaries and signatories, as
applicable, of the Group Companies as directed by the Purchaser, in form and
content acceptable to the Purchaser and/or the duly executed letters of consent
of the newly appointed officers, directors, company secretaries and signatories,
as applicable, of the Group Companies as directed by the Purchaser, in form and
content acceptable to the Purchaser.

 

 
(iv)
Board Resolutions of the Company. A true and correct copy of the resolutions or
minutes of a meeting of the Company’s board of directors or other relevant
internal document evidencing approval of this Agreement and the matters
contemplated hereby, certified by an authorized officer of the Company.

 

 
(v)
Legal Opinion of the PRC Counsel. A legal opinion of the PRC counsel to the
Company and the Sellers on valid incorporation and existence of Maihesi, the
enforceability of the Guoguang Contracts (as defined below), and any other
issues as may be reasonably requested by the Purchaser.

 

 
(vi)
Share Register. A certified copy of the share register of the Company, certified
by an officer of the Company and reflecting the Purchaser’s ownership of the
Purchased Shares.

 

 
(vii)
Compliance Certificate. Certificates signed by the Sellers (in form and
substance reasonably satisfactory to the Purchaser), dated as of the Closing
Date, certifying that the matters set forth in Section 6.4 have been fulfilled
and are accurate and complete.

 
Article 2

 
Representations and Warranties of the Sellers
 
Subject to the exceptions set forth in the Disclosure Schedule, the Sellers
hereby jointly and severally, represents and warrants to the Purchaser the
following at the date of this Agreement and at the Closing Date; provided,
however, the representations and warranties made in respect of the Maihesi
Contracts and the PRC Subsidiary under this Agreement shall be made at the
Closing Date only:
 
2.1 Authority. The Sellers are the sole and exclusive record holder of the
Shares, free and clear of all Liens, and, there are no agreements, arrangements
or understandings to which either Seller is a party (other than pursuant to this
Agreement and the transactions contemplated hereby) involving the purchase,
sale, voting, holding or other acquisition or disposition of the Shares or any
interest therein. The Sellers have fully paid for such Shares in accordance with
applicable Laws, and the Shares are duly and validly issued.
 
There is no action, suit, investigation, complaint or other proceeding pending
against the Sellers or, to the knowledge of the Sellers, threatened against the
Sellers or any other Person that restricts in any respect or prohibits (or, if
successful, would restrict or prohibit) the exercise by any Party or beneficiary
of its rights under this Agreement or the performance by any Party of its
obligations under this Agreement.
 

--------------------------------------------------------------------------------



The Sellers do not have any pre-emptive rights, rights of first refusal, co-sale
rights or similar rights in respect of the Company or the Shares. In furtherance
and not in limitation of the foregoing, the Sellers hereby waive any and all
pre-emptive rights, rights of first refusal, co-sale rights or similar rights,
as well as any entitlements to liquidation preferences or other preferences
contemplated under the memorandum and articles of association of the Company or
otherwise, to the extent that any such rights or preferences would be
inconsistent with the transactions set forth in this Agreement or the Maihesi
Contracts.
 
Each of the Sellers and Group Company has all requisite corporate or other power
and authority to execute and deliver this Agreement and the Maihesi Contracts to
which it is a party and to perform the transactions contemplated by this
Agreement and the Maihesi Contracts. The execution and delivery of this
Agreement and the Maihesi Contracts to which such party is a party and the
performance by such party of its obligations hereunder and thereunder, has been
duly and validly authorized and no other corporate action on the part of such
party is necessary. This Agreement and the Maihesi Contracts, upon the execution
and delivery by each of the Sellers and Group Company (assuming due and valid
execution and delivery by the Purchaser), will constitute legal, valid and
binding obligations enforceable against such party in accordance with their
terms. 
 
2.2 Tax Matters. Each of the Sellers represents and warrants that the Sellers
have had an opportunity to review with its own tax advisors the tax consequences
to the Sellers of the sale of the Purchased Shares and the other transactions
contemplated by this Agreement. Each of the Sellers understands that it must
rely solely on its advisors and not on any statements or representations by the
Purchaser, each Group Company or any of their respective agents. Each of the
Sellers understands that, unless otherwise required under this Agreement, it
shall be responsible for its own tax liability under relevant Law that may arise
from the sale of the Purchased Shares and the other transactions contemplated by
this Agreement.
 
2.3 Reliance by the Purchaser. Each of the Sellers understands and acknowledges
that the Purchaser is entering into this Agreement in reliance upon the
representations and warranties and covenants of the Sellers made herein (subject
to the exceptions and disclosures contained in the Disclosure Schedule).
 
2.4 The Company
 

 
(i)
Organization. The Company is an international business company duly
incorporated, validly existing and in good standing under the Laws of the
British Virgin Islands and has full corporate power and authority to conduct its
business as now conducted and to own, use and lease its Assets and Properties.
Except for the HK Company, the Company has no other subsidiaries or branches.
There are no other companies, partnerships, joint ventures, associations or
other entities in which the Company, of record or beneficially, has any direct
or indirect equity or other interest or any right (contingent or otherwise) to
acquire the same. The Company has not engaged in any substantive business since
its incorporation.

 

--------------------------------------------------------------------------------


 

 
(ii)
Company Share Capital. The total authorized share capital of the Company
consists of 50,000 ordinary shares. The Shares are duly authorized, validly
issued, fully paid and non-assessable and are owned, of record by the holders
thereof free and clear of all Liens, and were either issued in accordance with
all applicable securities Laws or pursuant to exemptions therefrom. There are no
outstanding Options with respect to the Company. There are no currently
outstanding offers to provide Options made by the Company that as at the date
hereof have not been issued or granted. The Shares are not subject to and have
not been issued in violation of any purchase option, call option, right of first
refusal, preemptive right, subscription right or any similar right under any
Laws, the charter documents or any contract to which the Company is a party or
otherwise bound. There are no bonds, debentures, notes or other indebtedness of
the Company having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which holders of equity
interests of the Company may vote. There are no voting trusts, shareholder
agreements, proxies or other agreements or understandings in effect with respect
to the voting or transfer of any of the equity interests to which the Company is
a party or is otherwise bound. There is no outstanding equity or similar
securities of the Company or any rights to acquire such securities of the
Company.

 
2.5 The HK Company
 

 
(i)
Organization. The HK Company is duly incorporated, validly existing and in good
standing under the Laws of the Hong Kong and has full corporate power and
authority to conduct its business as now conducted and to own, use and lease its
Assets and Properties. Except for the PRC Subsidiary, the HK Company has no
other subsidiaries or branches. There are no other companies, partnerships,
joint ventures, associations or other entities in which the Company, of record
or beneficially, has any direct or indirect equity or other interest or any
right (contingent or otherwise) to acquire the same. The HK Company has not
engaged in any substantive business since its incorporation.

 

 
(ii)
HK Company Share Capital. The total authorized share capital of the Company
consists of 10,000 ordinary shares. The shares outstanding as at the date of
this Agreement are duly authorized, validly issued, fully paid and
non-assessable and are owned, of record by the holders thereof free and clear of
all Liens, and were either issued in accordance with all applicable securities
Laws or pursuant to exemptions therefrom. There are no outstanding Options with
respect to the HK Company. There are no currently outstanding offers to provide
Options made by the HK Company that as at the date hereof have not been issued
or granted. The shares are not subject to and have not been issued in violation
of any purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right under any Laws, the charter documents or
any contract to which the Company is a party or otherwise bound.

 

--------------------------------------------------------------------------------



2.6 The PRC Subsidiary. 
 

 
(i)
The PRC Subsidiary is a corporation duly organized and validly existing under
the Laws of the PRC, and has full corporate power and authority to conduct its
business as now conducted and to own, use and lease its Assets and Properties.
The PRC Subsidiary is duly qualified, licensed or admitted to do business in the
PRC. All such registered capital has been duly authorized and is fully paid and
is owned, of record or beneficially, by the HK Company free and clear of all
Liens. There are no outstanding Options with respect to the PRC Subsidiary. The
PRC Subsidiary does not have any subsidiaries, branches or representative
offices. The PRC Subsidiary has not engaged in any substantive business since
its incorporation.

 

 
(ii)
The equity interests in the PRC Subsidiary are not subject to or issued in
violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any PRC Laws,
the charter documents or any contract to which the PRC Subsidiary is a party or
otherwise bound.

 
2.7 Maihesi.
 

 
(i)
Section 2.07 of the Disclosure Schedule lists the name of Maihesi and all lines
of business in which Maihesi is engaged. Maihesi is a corporation duly organized
and validly existing under the Laws of the PRC, and has full corporate power and
authority to conduct its business as now and proposed to be conducted and to
own, use and lease its Assets and Properties.

 

 
(ii)
Maihesi is duly qualified, licensed or admitted to do business in the PRC. The
registered capital of Maihesi has been duly authorized and is fully paid and is
owned by the holders thereof free and clear of all Liens. There are no
outstanding Options with respect to Maihesi. Maihesi does not have any
subsidiaries, branches or representative offices. 

 

 
(iii)
All the equity interests in Maihesi are owned by the Sellers and are not subject
to or issued in violation of any purchase option, call option, right of first
refusal, preemptive right, subscription right or any similar right under any PRC
Laws, the charter documents or any contract to which Maihesi or a Seller is a
party or otherwise bound. 

 

 
(iv)
No penalty has been imposed on Maihesi by the relevant PRC governmental
authorities due to its failure to comply with applicable Laws.

 
2.8 Governmental Approvals and Filings. No consent, approval or action of,
filing with or notice to any Governmental Authority on the part of the Sellers
and Group Company is required in connection with the execution, delivery and
performance of this Agreement or any of the Maihesi Contracts to which it is a
party or the consummation of the transactions contemplated hereby or thereby.
 

--------------------------------------------------------------------------------



2.9 Compliance with Laws and Orders. None of the Group Companies is or has at
any time received any notice that it is or has at any time been, in any
violation, breach or default of any term of its articles of association, or of
any provision of Contract, or any PRC Laws applicable to or binding upon the
Group Company or its Assets and Properties (as the case may be). 
 
2.10 Licenses. All consents, approvals, permits or Licenses required for the
operation of the business of the Group Company have been obtained. The Group
Company has at all times carried on its business in compliance with all
applicable Laws. Neither the Group Company nor any of its directors,
shareholders, and officers has committed any criminal offence or any breach of
the requirements or conditions of any statute, treaty, legislation or regulation
in the course of carrying on the Group Company’s business. The Group Company is
not the subject of any ongoing or threatening inquiry that would have an adverse
effect by any governmental or regulatory body.
 
Each License is valid, binding and in full force and effect; and no Group
Company is or has at any time been, or has received any notice that it is or has
at any time been, in default (or with the giving of notice or lapse of time or
both, would be in default) under any such License.
 
2.11 Contracts. 
 

 
(i)
Section 2.11 of the Disclosure Schedule contains a true and complete list of
each of the all Contracts, to which any Group Company is a party or by which any
of its respective Assets and Properties is bound (including material Contracts
that have expired by their terms or otherwise terminated but have liabilities
that continue to attach to such Group Company):

 

 
(ii)
The Sellers have delivered to the Purchaser true and complete copies (or, if not
in writing, reasonably complete and accurate written descriptions) of each
Contract or other arrangement required to be listed on Section 2.11 of the
Disclosure Schedule, together with all amendments and supplements thereto.

 

 
(iii)
Each Contract to which each Group Company is a party is in full force and effect
and constitutes a legal, valid and binding agreement, enforceable in accordance
with its terms, of each party thereto; and neither any Group Company nor, to the
knowledge of the Sellers, any other party to such Contract is, or has received
notice that it is, in violation or breach of or default under any such Contract
(or with notice or lapse of time or both, would be in violation or breach of or
default under any such Contract) or that another party to a Contract listed in
Section 2.11 of the Disclosure Schedule intends to cancel, terminate or refuse
to renew such Contract.

 

 
(iv)
No Group Company is a party to or bound by any Contract that could result,
individually or in the aggregate with any other such Contracts, in a Business
Material Adverse Effect.

 
2.12 Real Property. 
 

 
(i)
Each Group Company, as applicable, is in possession as lessee of each parcel of
real property, together with all facilities, fixtures and other improvements
thereon, and in each case such lease is, to the knowledge of the Group
Companies, free and clear of all Liens. To the knowledge of the Group Companies,
none of the use of such real property, facilities, fixtures or other
improvements contravenes or violates any occupational safety and health or other
applicable Law in any material respect.

 

--------------------------------------------------------------------------------




 
(ii)
Each Group Company, as applicable, has a valid and subsisting leasehold estate
in and the right to quiet enjoyment of the real properties used by it for the
full term of the lease. Each lease referred to in paragraph above is a legal,
valid and binding agreement of the applicable Group Company, enforceable in
accordance with its terms, and to the knowledge of the Group Companies, is a
legal, valid and binding agreement of each other Person that is a party thereto,
and no Group Company has received notice of any default (or any condition or
event which, after notice or lapse of time or both, would constitute a default)
thereunder.

 

 
(iii)
Prior to the execution of this Agreement, each Group Company has delivered to
the Purchaser true and complete copies of all leases (including any amendments
and renewal letters).

 

 
(iv)
No Group Company is a lessor under any lease, sublease, tenancy or license of,
or entered into any rental agreement with respect to, any portion of the real
property referred to in paragraph.

 
2.13 Insurance. No commercial insurance is used or necessary in the conduct of
the business of the Group Companies.
 
2.14 Taxes. All Tax Returns required to be filed in respect of each Group
Company have been duly and timely filed, have been prepared in compliance with
all applicable Laws, and are true, correct and complete. All Taxes due and
payable by each Group Company, whether or not shown as due on such Tax Returns,
have been fully paid when due.
 
2.15 Legal Proceedings. There are no:
 

 
(i)
actions or Proceedings pending or, to the knowledge of the Sellers or any Group
Company, threatened against any of the Group Companies or any of their
respective Assets and Properties;

 

 
(ii)
orders outstanding against any of the Group Companies; or

 

 
(iii)
to the knowledge of the Sellers, facts or circumstances known to any of the
Group Companies that could reasonably be expected to give rise to any Action or
Proceeding that would be required to be disclosed pursuant to clause (i) or
(ii) above.

 
2.16 Affiliate Transactions. Except for the Maihesi Contracts, as at the date of
this Agreement, (i) there are no Liabilities between a Group Company, on the one
hand, and either of the Sellers or the officer, director or Affiliate of the
Group Company, on the other, (ii) neither of the Sellers, nor any officer,
director or Affiliate of the Group Company provides or causes to be provided any
assets, services or facilities to the Group Companies, (iii) no Group Company
provides or causes to be provided any assets, services or facilities to the
Sellers or any officer, director or Affiliate of the Group Company and (iv) no
Group Company beneficially owns, directly or indirectly, any Investment Assets
of the Sellers or any such officer, director or Affiliate of the Group Company. 
 

--------------------------------------------------------------------------------



2.17 Employees; Labor Relations. 
 
The Group Companies have complied with all applicable Laws relating to the
employment of labor. 
 
2.18 Bank and Brokerage Accounts; Investment Assets. Section 2.18 of the
Disclosure Schedule sets forth a true and complete list of the names and
locations of all banks, trust companies, securities brokers and other financial
institutions at which any Group Company has an account or safe deposit box or
maintains a banking, custodial, trading or other similar relationship. 
 
2.19 Brokers. All negotiations relative to this Agreement and the transactions
contemplated hereby have been carried out by the Sellers directly with the
Purchaser without the intervention of any Person on behalf of the Sellers in
such manner as to give rise to any valid claim by any Person against the
Purchaser, or either of the Sellers for a finder’s fee, brokerage commission or
similar payment.
 
2.20 Assets and Properties. The Group Company has good and marketable title to
its owned properties and assets free and clear of liens or encumbrance. All
facilities, machinery, equipment, fixtures, vehicle and other properties owned,
leased or used by the Group Company are in good operating condition and repair,
ordinary wear and tear excepted, and are reasonably fit and usable for purposes
for which they are being used.
 
2.21 No Insolvency. No order has been made or petition presented or resolution
passed for the winding up of a Group Company. None of the Group Companies is
insolvent or unable to pay its debts as and when due.
 
2.22 No Conflicts. The execution, delivery and performance by each of the
Sellers of this Agreement and the Maihesi Contracts to which such Person is a
party and the consummation of the transactions contemplated hereby and thereby
will not:
 

 
(i)
conflict with or result in a violation or breach of any of the provisions of the
memorandum and articles of association (or other comparable corporate charter
documents) of the Group Company;

 

 
(ii)
conflict with or result in a violation of any Law or Order applicable to the
Sellers and Group Company or any of its Assets and Properties; or

 

 
(iii)
(a) conflict with or result in a violation of, (b) constitute (with or without
notice or lapse of time or both) a default under, (c) require the Sellers and
Group Company to obtain any consent, approval or action of, make any filing with
or give any notice to any Person as a result or under the terms of, (d) result
in or give to any Person any right of termination, cancellation, acceleration or
modification in or with respect to or result in any loss of benefit under or
with respect to, (e) result in or give to any Person any additional rights or
entitlement to increased, additional, accelerated or guaranteed payments under,
or (f) result in the creation or imposition of any Lien upon a Group Company or
any of its respective Assets and Properties, under any Contract or License to
which such Group Company is a party or by which any of its respective Assets and
Properties is bound or any Law or Order applicable to a Group Company or any of
its respective Assets and Properties.

 

--------------------------------------------------------------------------------



2.23 No Dividend or Other Distribution. No dividend or other distribution has
occurred since its establishment with respect to any of the Group Companies.
 
2.24 No Undisclosed Liabilities. There are no Liabilities against, relating to
or affecting the Group Company or any of its Assets and Properties, other than
Liabilities incurred in the ordinary course of business consistent with past
practice. No Group Company is a guarantor, indemnitor, surety or other obligor
of any indebtedness of any other Person. No Group Company has any interest
payment obligation, including, without limitation, bank debt. Except as set
forth in Section 2.24 of Disclosure Schedule, there is no capital commitment
(including, without limitation, off-balance sheet capital commitment) for any
Group Company.
 
2.25 No Powers of Attorney. Except as set forth in Section 2.25 of the
Disclosure Schedule, no Group Company has any powers of attorney or comparable
delegations of authority outstanding.
 
2.26 Absence of Changes. Except for the execution and delivery of this Agreement
and the transactions to take place pursuant hereto on the Closing Date, since
the establishment of the Group Companies there has not been any Business
Material Adverse Effect on the Group Companies and none of the actions set forth
in Section 4.05 has occurred except as otherwise agreed in writing by the
Purchaser or as requested by the Purchaser. Without limiting the foregoing,
there has not occurred since the establishment of the Group Companies until the
date hereof:
 

 
(i)
any (a) amendment of the memorandum and articles of association (or other
comparable corporate charter documents) of, or (b) reorganization, liquidation
or dissolution of any Group Company;

 

 
(ii)
any capital expenditure, commitments for additions to property, plant, equipment
or license of any Group Company constituting capital assets in an aggregate
amount exceeding Ten Thousand US Dollars (US$10,000);

 

 
(iii)
any entry into any exclusive distribution, marketing, sales or other similar
agreement with any third person whereby any Group Company has granted any third
party exclusivity right;

 

 
(iv)
any material communication with a Governmental Authority;

 

 
(v)
any transaction by a Group Company with the Seller, any officer, director of the
Affiliate of the Seller (a) outside the ordinary course of business consistent
with past practice or (b) other than on an arm’s-length basis;

 

--------------------------------------------------------------------------------




 
(vi)
any material change in (a) any accounting, financial reporting, or Tax practice
or policy of any Group Company or (b) the fiscal year of any Group Company;

 

 
(vii)
any entering into of an agreement to do or engage in any of the foregoing after
the date hereof, except as contemplated by this Agreement; or

 

 
(viii)
any other transaction involving or affecting a Group Company outside the
ordinary course of business consistent with past practice.

 
2.27 Restricted Securities. The Seller is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act (as defined
below) (i) is acquiring the Legend’s securities (including, without limitation,
any Share Consideration and Additional Consideration in the form of Legend’s
shares) being issued to it for its own account, (ii) is not acquiring such
securities with a view to any resale or distribution thereof other than in
accordance with the restrictions set forth below, and (iii) is not a party to
any agreement or arrangement to sell or transfer any of the Legend’s securities
to any person; and the Legend’s securities have not been, and will not be,
registered under the Securities Act, will be “restricted securities” under the
Securities Act and under such laws and applicable regulations such securities
may be resold without registration under the Securities Act only in accordance
with the restrictions on transfer set forth on the legend set forth thereon.
 
2.28 Legend. Each share certificate of Legend’s securities will bear a legend to
the following effect unless determines otherwise in compliance with applicable
law:
 
The ordinary shares evidenced hereby have not been and will not be registered
under the united states securities act of 1933, as amended (the “Securities
Act”), and may not be offered, sold, pledged or otherwise transferred except (1)
outside the united states in an offshore transaction meeting the requirements of
rule 903 or rule 904 of regulation s under the securities act or (2) within the
united states pursuant to an exemption from registration under the securities
act provided by rule 144 thereunder (if available) and, in each case, in
compliance with all applicable securities laws of all relevant jurisdictions.
 
2.29 Disclosure. The Sellers have provided the Purchaser with all information
that the Purchaser has requested (for deciding whether to acquire the Purchased
Shares). The Sellers have provided the Purchaser with all information that, to
the best knowledge of the Sellers, may materially and adversely impact the
business and financial condition of the Maihesi. The Sellers have not been aware
of any fact which has not been disclosed to Purchaser, which could have a
Business Material Adverse Effect on Maihesi. If any of the representations and
warranties by the Sellers in this Agreement, any of the other statements or
certificates or other materials made or delivered to the Purchaser at any time
in connection herewith, or materials provided to the Purchaser in connection
with its due diligence, becomes untrue or misleading in any material respect,
the Sellers shall, and shall promptly notify the Purchaser in writing of such
fact and of the reasons for such change.
 
No representation or warranty contained in this Agreement, and no statement
contained in the Disclosure Schedule, contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements herein or therein, in the light of the circumstances under which they
were made, not misleading. Any certificate, list or other writing furnished to
the Purchaser and/or its Affiliates and representatives is a genuine and
truthful copy of the original copy.
 

--------------------------------------------------------------------------------



Article 3

 
Representations and Warranties of the Purchaser
 
The Purchaser hereby represents and warrants the following to the Sellers as at
the date of this Agreement and as at the Closing Date:
 
3.1 Authorization by the Purchaser. The execution and delivery by the Purchaser
of this Agreement and the Maihesi Contracts to which it is a party, and the
performance by the Purchaser of its obligations hereunder and thereunder, have
been duly and validly authorized by the board of directors of the Purchaser, no
other corporate action on the part of the Purchaser or its shareholders being
necessary. This Agreement has been duly and validly executed and delivered by
the Purchaser and constitutes (assuming due and valid execution and delivery by
the Sellers), and upon the execution and delivery by the Purchaser of the
Maihesi Contracts to which it is a party, such Maihesi Contracts will
constitute, legal, valid and binding obligations of the Purchaser enforceable
against the Purchaser in accordance with their terms. 
 
3.2 Organization. The Purchaser is a corporation duly organized, validly
existing under the Laws of its jurisdiction of formation. On the Closing Date
and subject to other provisions of this Agreement, the Purchaser has full
corporate power and authority to execute and deliver this Agreement and the
Maihesi Contracts to which it is a party, to perform its obligations hereunder
and thereunder and to consummate the transactions contemplated hereby and
thereby. The Purchaser is duly qualified, licensed or admitted to do business in
all jurisdictions, in which the ownership, use or leasing of its Assets and
Properties, or the conduct or nature of its business, makes such qualification,
licensing or admission necessary and in which the failure to be so qualified,
licensed or admitted could reasonably be expected to have an adverse effect on
the validity or enforceability of this Agreement or any of the Maihesi Contracts
to which it is a party or on the ability of the Purchaser to perform its
obligations hereunder or thereunder.
 
3.3 No Conflicts. The execution and delivery by the Purchaser of this Agreement
does not, and the execution and delivery by the Purchaser of the Maihesi
Contracts to which it is a party, the performance by the Purchaser of its
obligations under this Agreement and such Maihesi Contracts and the consummation
of the transactions contemplated hereby and thereby will not:
 

 
(i)
conflict with or result in a violation or breach of any of the terms, conditions
or provisions of the organizational documents of the Purchaser, as the case may
be;

 

 
(ii)
conflict with or result in a violation or breach of any term or provision of any
Law or Order applicable to the Purchaser or any of its respective Assets and
Properties to the extent that such conflict, violation or breach would have a
material adverse effect on the ability of the Purchaser to perform its
obligations under this Agreement; or

 

--------------------------------------------------------------------------------




 
(iii)
require the Purchaser to obtain any consent, approval or action of, make any
filing with or give any notice to any Person as a result or under the terms of
any Contract or License to which the Purchaser is a party or by which any of its
Assets and Properties is bound.

 
3.4 No Insolvency. No order has been made or petition presented or resolution
passed for the winding up of the Purchaser. The Purchaser is not insolvent or
unable to pay its debts as and when due and there is no unfulfilled
insolvency-related decree or court order outstanding against the Purchaser.
 
3.5 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Purchaser. Notwithstanding anything to the contrary of this
Agreement, the Purchaser agrees to bear its own cost for such finder’s fee,
brokerage commission or similar payment, if any.
 
3.6 Consideration Shares. The Share Consideration has been duly authorized, and
when delivered in accordance with the terms of this Agreement, will be duly and
validly issued, fully paid and non-assessable and will be free of restrictions
on transfer other than the Lock-in and orderly market conditions or otherwise as
contemplated under this Agreement.
 
3.7 Litigation. As at the date hereof, no Action by or against the Purchaser is
pending or, to the knowledge of the Purchaser, threatened, which could affect
the legality, validity or enforceability of this Agreement, any of the Maihesi
Contracts or the consummation of the transactions contemplated hereby or
thereby.
 
Article 4

 
Covenants of the Sellers
 
Except as expressly set forth in this Article 4 or otherwise consented to by the
Purchaser, the Sellers covenant and agree with the Purchaser that, at all times
from and after the date hereof until the earlier of (a) the Closing Date and (b)
the termination of this Agreement, except otherwise stipulated in this
Agreement, the Sellers will comply with all covenants and provisions of this
Article 4. For the purposes of this Article 4, the parties understand and agree
that under all circumstances where the Sellers covenant to cause the Group
Companies to take, or refrain from taking a particular action, each of the
Sellers agree to exercise all control and power over the Group Companies
available to the Sellers (whether by virtue of office, directorship, shareholder
status, contract or otherwise) in order to cause the Group Companies to take, or
refrain from taking, the specified action, provided that neither of the Sellers
shall be obligated to exercise any control or power not available to it.
 

--------------------------------------------------------------------------------



4.1 Investigation by the Purchaser. The Sellers will, and will cause the Group
Companies to, (i) provide the Purchaser and its officers, directors, key
employees, agents, counsel, accountants, financial advisors, consultants and
other representatives with reasonable access, upon reasonable prior notice and
during normal business hours, to all officers, employees, agents and accountants
of the Group Companies and their Assets and Properties and books and records,
and (ii) furnish the Purchaser and such other Persons with all such information
and data (including copies of Contracts and other books and records) concerning
the business and operations of the Group Companies as the Purchaser or any of
such other Persons may reasonably request in connection with such investigation.
 
4.2 Conduct of Business. The Group Companies shall, and the Sellers will cause
the Group Companies to, conduct business only in the ordinary course consistent
with past practice. Without limiting the generality of the foregoing, the Group
Companies shall, and the Sellers will cause the Group Companies to:
 

 
(i)
(a) preserve intact the present business organization and reputation of the
Group Companies, (b) keep available (subject to dismissals, resignations and
retirements in the ordinary course of business consistent with past practice)
the services of the present officers, employees and consultants of the Group
Companies, (c) maintain the Assets and Properties of the Group Companies in good
working order and condition, ordinary wear and tear excepted, (d) maintain the
goodwill of customers, suppliers, lenders and other Persons to whom the Group
Companies provide services or with whom any Group Company otherwise has a
significant business relationship, and (e) continue all current sales, marketing
and promotional activities relating to the business and operations of the Group
Companies;

 

 
(ii)
comply, in all respects, with all Laws and Orders applicable to them and
promptly following receipt thereof give the Purchaser copies of any notice
received from any Governmental Authority or other Person alleging any violation
of any such Laws or Order.

 
4.3 Notice and Cure. The Sellers will notify the Purchaser promptly in writing
of, and contemporaneously will provide the Purchaser with true and complete
copies of any and all information or documents relating to, and will use all
commercially reasonable efforts to cure before the Closing, any event,
transaction or circumstance occurring after the date of this Agreement that
causes or will cause any covenant or agreement of either of the Sellers under
this Agreement to be breached or that renders or will render untrue in all
respects any representation or warranty of the Sellers contained in this
Agreement as if the same were made on or as at the date of such event,
transaction or circumstance. The Sellers also will notify the Purchaser promptly
in writing of, and to the extent requested by the Purchaser, will use all
commercially reasonable efforts to cure, before the Closing, any violation or
breach of any representation, warranty, covenant or agreement made by a Seller
in this Agreement, whether occurring or arising before, on or after the date of
this Agreement. 
 
4.4 Fulfillment of Conditions. The Sellers will execute and deliver at the
Closing each Maihesi Contract and other document or certificate that such Seller
is required hereby to execute and deliver as a condition to the Closing, will
take all commercially reasonable steps necessary or desirable and proceed
diligently and in good faith to satisfy each other condition to the obligations
of the Purchaser contained in this Agreement and will not, and will not take or
fail to take any action that could reasonably be expected to result in the
non-fulfillment of any such condition. Each of the Sellers will take any other
action required to authorize, approve and make effective the Transactions in
accordance with applicable Law. 
 

--------------------------------------------------------------------------------



4.5 Certain Restrictions. Except as otherwise agreed in writing by the
Purchaser, the Group Companies shall, and the Sellers shall cause the Group
Companies to refrain from:
 

 
(i)
authorizing, issuing, selling or otherwise disposing of any capital shares with
respect to any Group Company, or effecting any share split or other change in
the capitalization of any Group Company, or modifying or amending any right of
(a) any holder of outstanding capital shares with respect to any Group Company
or (b) any holder of rights to acquire capital shares with respect to any Group
Company;

 

 
(ii)
declaring, setting aside or paying any dividend or other distribution in respect
of any capital shares of any Group Company;

 

 
(iii)
(a) entering into, amending, modifying, terminating (partially or completely),
granting any waiver under or giving any consent with respect to (1) any Contract
or (2) any License or (b) granting any irrevocable powers of attorney, in each
case other than in the ordinary course of business consistent with past
practice;

 

 
(iv)
violating, breaching or defaulting under in any respect, or taking or failing to
take any action that (with or without notice or lapse of time or both) would
constitute a violation or breach of, or default under, any term or provision of
any License held or used by the Group Companies or any Contract to which any of
the Group Companies is a party or by which any of their respective Assets and
Properties is bound;

 

 
(v)
(a) incurring any additional Indebtedness (other than Indebtedness incurred in
the ordinary course of business), or (b) voluntarily purchasing, canceling,
prepaying or otherwise providing for a complete or partial discharge in advance
of a scheduled payment date with respect to, or waiving any right of any of the
Group Companies under, any Indebtedness of or owing to any of them (other than
Indebtedness incurred in the ordinary course of business);

 

 
(vi)
making capital expenditures or commitments for additions to property, plant or
equipment in an aggregate amount exceeding Ten Thousand US Dollars (US$10,000);

 

 
(vii)
making any change in the lines of business in which they participate or are
engaged which would result in a Business Material Adverse Effect; or

 

 
(viii)
entering into any agreement to do or engage in any of the foregoing.

 
4.6 Post-Closing Covenants. The Sellers covenant as follows:
 

 
(i)
From the date hereof until the earlier of the third anniversary of the date of
this Agreement or the termination of the Seller’s respective employment with any
of the Group Companies or any of their Affiliates, the relevant Seller shall use
best efforts to assist the Group Companies to:

 

--------------------------------------------------------------------------------



(a) promptly procure and maintain all required Licenses to operate the business
of the Group Companies (including Maihesi’s registration of its branch office
and update of its business license to reflect its branch offices) and shall not
take or fail to take any action that results in, or would be reasonably likely
to result in, the revocation or non-renewal of the Licenses of Maihesi, or that
would otherwise cause or result in the commencement of Actions or Proceedings by
any governmental authorities that would be reasonably likely to result in a
Business Material Adverse Effect on the Group Companies; and
 
(b) unless otherwise expressly agreed by the Purchaser in writing, promptly file
with the applicable PRC tax authority all required submissions, applications and
other documents.
 

 
(ii)
The Sellers agree that the Share Consideration shall be subject to a 12-month
Lock-in, starting from the issuance date of such Share Consideration, and that
after the expiration of such Lock-in period, upon consultation with the broker
of the Purchaser or Legend, the Sellers may sell such Share Consideration in a
manner which maintains an orderly market in Legend's shares. 

 
Article 5

 
Covenants of the Purchaser 
 
The Purchaser covenants and agrees with the Sellers that, at all times from and
after the date hereof until the Closing, the Purchaser will comply with all
covenants and provisions of this Article 5, except to the extent the Sellers may
otherwise consent in writing.
 
5.1 Fulfillment of Conditions. The Purchaser will execute and deliver at the
Closing each Maihesi Contract that the Purchaser is hereby required to execute
and deliver as a condition to the Closing, will take all commercially reasonable
steps necessary or desirable and proceed diligently and in good faith to satisfy
each other condition to the obligations of the Sellers contained in this
Agreement and will not take or fail to take any action that could reasonably be
expected to result in the non-fulfillment of any such condition.
 
5.2 Notice and Cure. The Purchaser will notify the Sellers promptly in writing
of, and contemporaneously will provide the Sellers with true and complete copies
of any and all information or documents relating to, and will use all
commercially reasonable efforts to cure before the Closing, any event,
transaction or circumstance occurring after the date of this Agreement that
causes or will cause any covenant or agreement of the Purchaser under this
Agreement to be breached or that renders or will render untrue any
representation or warranty of the Purchaser contained in this Agreement as if
the same were made on or as at the date of such event, transaction or
circumstance. The Purchaser also will notify the Sellers promptly in writing of,
and will use all commercially reasonable efforts to cure, before the Closing,
any violation or breach of any representation, warranty, covenant or agreement
made by the Purchaser in this Agreement, whether occurring or arising before, on
or after the date of this Agreement. No notice given pursuant to this Section
5.2 shall have any effect on the representations, warranties, covenants or
agreements contained in this Agreement for purposes of determining satisfaction
of any condition contained herein or shall in any way limit the Sellers’ right
to seek indemnity under Article 10.
 

--------------------------------------------------------------------------------



5.3 Shareholders Approval. In the event that the approval of shareholders of the
Purchaser is required in order for the transactions contemplated under this
Agreement and the Maihesi Contracts to be consummated, the Purchaser shall use
its best efforts to obtain such approval within thirty (30) days after the date
of this Agreement. 
 
Article 6

 
Conditions to Obligations of the Purchaser
 
The obligations of the Purchaser hereunder are subject to the fulfillment, at or
before the Closing, of each of the following conditions (all or any of which may
be waived in whole or in part by the Purchaser in its sole discretion):
 
6.1 Regulatory Consents and Approvals. As at the Closing Date, all consents,
approvals and actions of, filings with and notices to any Governmental Authority
necessary to permit the Seller to perform its obligations under this Agreement
and the Maihesi Contracts and to consummate the transactions contemplated hereby
and thereby (a) shall have been duly obtained, made or given, (b) shall be in
form and substance reasonably satisfactory to the Purchaser (c) shall not be
subject to the satisfaction of any condition that has not been satisfied or
waived and (d) shall be in full force and effect, and all terminations or
expirations of waiting periods imposed by any Governmental Authority necessary
for the consummation of the transactions contemplated by this Agreement and the
Maihesi Contracts shall have occurred.
 
6.2 Orders and Laws. There shall not be in effect on the Closing Date any Order
or Law restraining, enjoining or otherwise prohibiting or making illegal the
consummation of any of the transactions contemplated by this Agreement or any of
the Maihesi Contracts or which could reasonably be expected to have a Business
Material Adverse Effect on the Group Companies, and there shall not be pending
or threatened on the Closing Date any Actions or Proceedings or any other
action, statement or objection in, before or by any Governmental Authority which
could reasonably be expected to result in the issuance of any such Order or the
enactment, promulgation or deemed applicability to the Purchaser, the Group
Companies or the transactions contemplated by this Agreement or any of the
Maihesi Contracts of any such Order or Law. 
 

--------------------------------------------------------------------------------


 
6.3 Third Party Consents. The consents (or in lieu thereof waivers) and all
other consents (or in lieu thereof waivers) to the performance by the Sellers of
their obligations under this Agreement and the Maihesi Contracts or to the
consummation of the transactions contemplated hereby and thereby as are required
under any Contract to which any of the Sellers is a party or by which any of
their respective Assets and Properties are bound and where the failure to obtain
any such consent (or in lieu thereof waiver) could reasonably be expected,
individually or in the aggregate with other such failures, to adversely affect
the Purchaser or have a Business Material Adverse Effect on the Group Companies,
(a) shall have been obtained, (b) shall be in form and substance reasonably
satisfactory to the Purchaser, (c) shall not be subject to the satisfaction of
any condition that has not been satisfied or waived and (d) shall be in full
force and effect. 
 
6.4 Performance of Obligations; Representations and Warranties. Each Seller
shall have performed and complied with all covenants, obligations and agreements
contained in this Agreement that are required to be performed or complied with
by it prior to or at the Closing and each of the representations and warranties
made by such Seller in this Agreement and in each Maihesi Contract to which it
is a Party, shall be true and correct in all respects on the date hereof and on
and at the Closing Date as though such representation or warranty was made on
and at the Closing Date, and any representation or warranty made as at a
specified date earlier than the Closing Date shall have been true and correct in
all respects on such earlier date. 
 
6.5 Closing Deliveries. The Sellers shall have delivered to the Purchaser all of
the documents and agreements set forth in Section 1.06.
 
6.6 Certificates. The Purchaser shall have received certificates from each of
the Sellers dated the Closing Date in form and substance reasonably satisfactory
to the Purchaser, certifying that the conditions set forth herein have been
satisfied. 
 
6.7 Proceedings. All board and/or shareholder approvals to be obtained on the
part of the Sellers in connection with the transactions contemplated by this
Agreement shall be reasonably satisfactory in form and substance to the
Purchaser, and the Purchaser shall have received copies of all such documents
and other evidences as the Purchaser may reasonably request in order to
establish the consummation of such transactions and the taking of all
proceedings in connection therewith. 
 
6.8 Directors and Management. The Group Companies shall have updated and filed
their respective register of directors to accurately reflect their current
directors and general managers (to the extent applicable), including the
following directors of the Group Companies, who shall be appointed effective at
the Closing:
 
(a) The Company : Jeffrey Dash, William Lee and Ju Baochun;
 
(b) The HK Company: Jeffrey Dash, William Lee and Ju Baochun; and
 
(c) The PRC Subsidiary: Jeffrey Dash, William Lee and Ju Baochun.
 
6.9 No Business Material Adverse Effect. There shall have been no Business
Material Adverse Effect.
 

--------------------------------------------------------------------------------



6.10 HK Company. Ownership of all the equity interests of the HK Company shall
have been transferred to the Company.
 
6.11 Financing. The Purchaser has timely secured the financing for the Closing.
 
Article 7

 
Conditions to Obligations of the Sellers
 
The obligations of the Sellers hereunder are subject to the fulfillment, at or
before the Closing, of each of the following conditions (all or any of which may
be waived in whole or in part by the Sellers in their sole discretion):
 
7.1 Orders and Laws. There shall not be in effect on the Closing Date any Order
or Law restraining, enjoining or otherwise prohibiting or making illegal the
consummation of any of the transactions contemplated by this Agreement or any of
the Maihesi Contracts or which could reasonably be expected to have a Business
Material Adverse Effect on the Purchaser, or there shall not be pending or
threatened on the Closing Date any Action or Proceeding or any other action in,
before or by any Governmental Authority which would result in the issuance of
any such Order or the enactment, promulgation or deemed applicability to the
Sellers or the transactions contemplated by this Agreement or any of the Maihesi
Contracts of any such Order or Law. 
 
7.2 Regulatory Consents and Approvals. All consents, approvals and actions of,
filings with and notices to any Governmental Authority necessary to permit the
Purchaser to perform its obligations under this Agreement and the Maihesi
Contracts and to consummate the transactions contemplated hereby and thereby
(a) shall have been duly obtained, made or given, (b) shall not be subject to
the satisfaction of any condition that has not been satisfied or waived and
(c) shall be in full force and effect, and all terminations or expirations of
waiting periods imposed by any Governmental Authority necessary for the
consummation of the transactions contemplated by this Agreement and the Maihesi
Contracts shall have occurred.
 
7.3 Representations and Warranties. The Purchaser shall have performed and
complied with all covenants, obligations and agreements contained in this
Agreement that are required to be performed or complied with by it prior to or
at the Closing and each of the representations and warranties made by the
Purchaser in this Agreement shall be true and correct in all respects on and as
at (i) the date hereof, and (ii) the Closing Date as though such representation
or warranty was made on and as at the Closing Date, and any representation or
warranty made as at a specified date earlier than the Closing Date shall have
been true and correct in all respects on and as at such earlier date.
 
7.4 Proceedings. All board and/or shareholder approvals to be obtained by the
Purchaser in connection with the transactions contemplated by this Agreement and
all documents incidental thereto shall be reasonably satisfactory in form and
substance to the Sellers, and the Sellers shall have received copies of all such
documents and other evidences as the Sellers may reasonably request in order to
establish the consummation of such transactions and the taking of all
proceedings in connection therewith.
 

--------------------------------------------------------------------------------


 
Article 8

 
Tax Matters and Post-Closing Taxes
 
The Parties shall pay their respective sales, use, value added, transfer, real
property transfer, recording, stamp stock transfer and other similar Taxes and
fees arising out of the transactions effected pursuant to this Agreement and the
Maihesi Contracts. 
 
Article 9
 
Survival of Representations, Warranties and Covenants
 
Notwithstanding any right of the Purchaser (whether or not exercised) to
investigate the affairs of the Group Companies or any right of any Party
(whether or not exercised) to investigate the accuracy of the representations
and warranties of the other Party contained in this Agreement, and
notwithstanding anything known by any such Party or the fact of the Closing, the
Purchaser has the right to rely fully upon the representations, warranties,
covenants and agreements of the Sellers contained in this Agreement (subject to
the exceptions and disclosures contained in the Disclosure Schedule). The
Representations, warranties, covenants and agreements contained herein shall
survive the Closing.
 
Article 10

 
Indemnification
 
10.1 Indemnification by the Sellers .
 
The Sellers shall jointly and severally indemnify the Purchaser and its
officers, directors, employees, agents and Affiliates in respect of, and hold
each of them harmless from and against, any and all Loss suffered, incurred or
sustained by any of them or to which any of them becomes subject to, resulting
from or arising out of any of the following:
 

 
(i)
any misrepresentation, breach of warranty or non-fulfillment of or failure to
perform any covenant or agreement on the part of any of the Sellers contained in
this Agreement or in any Maihesi Contract (subject always to the exceptions and
disclosures contained in the Disclosure Schedule); or

 

 
(ii)
any fraud or negligence by a Seller with respect to the subject matter of any of
the representations, warranties, covenants or agreements contained or
contemplated by this Agreement or in any Maihesi Contract.

 
10.2 Indemnification by the Purchaser.
 
The Purchaser shall indemnify the Sellers in respect of, and hold each of them
harmless from and against, any and all Loss suffered, incurred or sustained by
any of them or to which any of them becomes subject to, resulting from or
arising out of any of the following:


--------------------------------------------------------------------------------




 
(i)
any misrepresentation, breach of warranty or non-fulfillment of or failure to
perform any covenant or agreement on the part of the Purchaser contained in this
Agreement or in any Maihesi Contract; or

 

 
(ii)
any fraud or negligence by the Purchaser, or any of its employees, officers,
directors or shareholders with respect to the subject matter of any of the
representations, warranties, covenants or agreements contained or contemplated
by this Agreement or in any Maihesi Contract.

 
Article 11
 
Termination
 
11.1 Termination.
 
This Agreement may be terminated, and the transactions contemplated hereby may
be abandoned at any time prior to Closing:
 

 
(i)
in the event of a material breach hereof by the non-terminating party if such
non-terminating party fails to cure such breach within fifteen (15) Business
Days following notification thereof by the terminating party;

 

 
(ii)
if any Order enjoining the Purchaser or any Seller from consummating the
transactions contemplated by this Agreement shall have become final and
non-appealable; or

 

 
(iii)
at any time after 90 days after the date hereof upon notification to the
non-terminating party by the terminating party if the Closing has not occurred
on or before such date; provided, however, that the right to terminate this
Agreement under this Section 11.1 shall not be available to any Party whose
failure to fulfill any obligation under this Agreement shall have been the cause
of, or shall have resulted in, the failure of the Closing to occur on or prior
to such date.

 
11.2 Effect of Termination. If this Agreement is validly terminated pursuant to
Section 11.1, this Agreement will forthwith become null and void, and there will
be no liability or obligation on the part of the Sellers, or the Purchaser (or,
with regards to the Purchaser, any of its officers, directors, employees, agents
or other representatives or Affiliates), except as provided in the next
succeeding sentence and except that the provisions with respect to expenses in
Section 13.4 and confidentiality in Section 13.5 will continue to apply
following any such termination. Notwithstanding any other provision in this
Agreement to the contrary, upon termination of this Agreement pursuant to
Section 11.1(ii) or (iii), any Party will remain liable to the non-breaching
Party for any breach of this Agreement by the breaching Party existing at the
time of such termination, and the non-breaching Party may seek such remedies,
including damages and reasonable fees of attorneys, against the breaching Party
with respect to any such breach as are provided in this Agreement or as are
otherwise available at law or in equity. 


--------------------------------------------------------------------------------



Article 12
 
Definitions
 
12.1 Definitions.
 

 
(i)
As used in this Agreement, the following defined terms shall have the meanings
indicated below:

 
“Actions or Proceedings” means (i) any action, suit, proceeding, arbitration or
(ii) any Governmental Authority inquiry, investigation or audit.
 
“Additional Consideration” has the meaning ascribed to it in Section 1.3 of this
Agreement.
 
“Affiliate” means any Person that directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with the
Person specified. For the purposes of this definition, control of a Person means
the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person whether by Contract or otherwise and, in
any event and without limitation of the previous sentence, any Person owning
twenty percent (20%) or more of the voting securities of a second Person shall
be deemed to control that second Person. For the purposes of this definition, a
Person shall be deemed to control any of his or her immediate family members.
 
“Agreement” has the meaning ascribed to it in the introductory paragraph.
 
“Assets and Properties” of any Person means all assets and properties of every
kind, nature, character and description (whether real, personal or mixed,
whether tangible or intangible, whether absolute, accrued, contingent, fixed or
otherwise and wherever situated), including the goodwill related thereto,
operated, owned or leased by such Person, including cash, cash equivalents,
Investment Assets, accounts and notes receivable, chattel paper, documents,
instruments, general intangibles, real estate, equipment, inventory, goods and
intellectual property.
 
“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the PRC and the U.S. are authorized or obligated to close.
 
“Business Material Adverse Effect” means any material adverse effect on (i) the
business, assets, condition (financial or otherwise), or results of operations
of the Group Companies taken as a whole, or (ii) the ability of the Sellers to
perform their obligations under this Agreement or any Maihesi Contract in a
timely manner or to consummate the transactions contemplated by this Agreement
or the Maihesi Contracts without material delay. In determining whether there
has been a Business Material Adverse Effect, any event, circumstance, change or
effect shall be considered both individually and together with all other events,
circumstances, changes or effects and any event, circumstance, change or effect
that reasonably could be expected to result in a Business Material Adverse
Effect (individually or together with one or more other events, circumstances,
changes or effects) shall be considered a Business Material Adverse Effect.


--------------------------------------------------------------------------------



“BVI” means British Virgin Islands.
 
“Cash Consideration” has the meaning ascribed to it in Section 1.2 of this
Agreement.
 
“Closing” means the closing of the transactions contemplated by Section 1.4 of
this Agreement.
 
“Closing Date” has the meaning ascribed to it in Section 1.4 of this Agreement.
 
“Contract” means any agreement, lease, and evidence of Indebtedness, mortgage,
indenture, security agreement or other contract (whether written or oral).
 
“Disclosure Schedule” means the Disclosure Schedule, including any document
annexed to the Disclosure Schedule, attached hereto as the Exhibit A, dated as
at the date hereof and as updated immediately prior to the Closing Date,
delivered to the Purchaser by the Sellers in connection with this Agreement.
 
“Governmental Authority” means any court, tribunal, arbitrator, authority,
agency, commission, official or other instrumentality of the PRC, any foreign
country or any domestic or foreign state, county, city or other political
subdivision including but not limited to the Ministry of Commerce and their
respective local and provincial branches or departments.
 
“Guoguang Contract” means the exclusive advertising agent contract entered
between Beijing Guoguang Guangrong Advertising Co., Ltd. ([ex-p25img001.jpg])
and Beijing Hongtenglianguang Advertising Co., Ltd. ( [ex-p25img002.jpg]) dated
May 5, 2008.  
 
“HKIAC” means Hong Kong International Arbitration Centre.
 
“Hong Kong” or “HK” means the Hong Kong Special Administrative Region of the
PRC.
 
“HK Company” has the meaning ascribed to it in the Recitals to this Agreement.
 
“Indebtedness” of any Person means all obligations of such Person (i) for
borrowed money, (ii) evidenced by notes, bonds, debentures or similar
instruments, (iii) for the deferred purchase price of goods or services (other
than trade payables, installment payments or accruals incurred in the ordinary
course of business), (iv) under capital leases, or (v) in the nature of
guarantees of the obligations described in clauses (i) through (iv) above of any
other Person.
 
“Investment Assets” means all debentures, notes and other evidences of
Indebtedness, stocks, securities (including rights to purchase and securities
convertible into or exchangeable for other securities), interests in joint
ventures and general and limited partnerships, mortgage loans and other
investment or portfolio assets.


--------------------------------------------------------------------------------



“Issue Price” has the meaning ascribed to it in Section 1.2 of this Agreement.
 
“Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law in the PRC, the United States, the
British Virgin Islands or any other country, or any domestic or foreign state,
county, city or other political subdivision or of any Governmental Authority.
 
“Legend” has the meaning ascribed to it in the forepart of this Agreement.
 
“Liabilities” means all Indebtedness, obligations and other liabilities of a
Person (whether absolute, accrued, contingent, fixed or otherwise, or whether
due or to become due).
 
“Licenses” means all licenses, permits, certificates of authority,
authorizations, approvals, registrations, franchises and similar consents
granted or issued by any Governmental Authority.
 
“Liens” means any mortgage, pledge, assessment, security interest, lease, lien,
adverse claim, levy, charge or other encumbrance of any kind, or any conditional
sale Contract, title retention Contract or other Contract to give any of the
foregoing.
 
“Lock-in” means the prohibition of any sale or transfer of the Share
Consideration.
 
“Loss” means any and all direct or indirect damages, fines, fees, penalties,
losses and expenses (including interest, court costs, and reasonable fees of
attorneys, accountants and other experts or other expenses of litigation or
other proceedings or of any claim, default or assessment), whether foreseeable
or not.
 
“Maihesi” has the meaning ascribed to it in the Recitals to this Agreement.
 
“Maihesi Contract” means the Exclusive Technical, Operational, Business
Consulting and Services Agreement, Operating Agreement, Authorization Agreement
and any other agreements contemplated herein or therein, attached hereto as
Exhibit B. 
 
“Option” with respect to any Person means any security, right, subscription,
warrant, option, “phantom” stock right or other Contract that gives the right to
(i) purchase or otherwise receive or be issued any shares of capital stock of
such Person or any security of any kind convertible into or exchangeable or
exercisable for any shares of capital stock of such Person or (ii) receive any
benefits or rights similar to any rights enjoyed by or accruing to the holder of
shares of capital stock of such Person, including any rights to participate in
the equity, income or election of directors or officers of such Person.
 
“Order” means (i) any writ, judgment, decree, injunction or (ii) any other
decision, ruling, order or statement of any Governmental Authority (in each such
case whether preliminary or final).
 
“Person” means any natural person, corporation, general partnership, limited
partnership, proprietorship, other business organization, trust, union,
association or Governmental Authority.


--------------------------------------------------------------------------------



“PRC” means the People’s Republic of China, and for the purpose of this
Agreement, not including Hong Kong, Macau and Taiwan.
 
“PRC Subsidiary” has the meaning ascribed to it in the Recitals to this
Agreement.
 
“Purchased Shares” has the meaning ascribed to it in the Recitals to this
Agreement.
 
“Purchaser” has the meaning ascribed to it in the forepart of this Agreement.
 
“Net Revenue” has the meaning ascribed to Section 1.3 of this Agreement.
 
“Net Income” has the meaning ascribed to Section 1.3 of this Agreement.
 
“Sellers” has the meanings ascribed to them in the forepart of this Agreement.
 
“Securities Act” has the meaning ascribed to Section 2.28 of this Agreement.
 
“Share Consideration” as the meaning ascribed to Section 1.2 of this Agreement.
 
“Shares” means all the issued and outstanding common shares of the Company.
 
“Tax Return” means any declaration, statement, report, return, information
return or claim for refund relating to Taxes (including information required to
be supplied to a governmental entity in respect of such report or return)
including, if applicable, combined or consolidated returns for any group of
entities that includes any of the Group Companies.
 
“Transactions” means (1) the execution and delivery of this Agreement and the
Maihesi Contracts, and (2) all of the transactions contemplated hereunder and
thereunder, including the sale of the Purchased Shares by the Sellers to the
Purchaser, and the performance by the Purchaser and the Sellers of their
respective obligations hereunder.
 
“USD”, “US$” means U.S. dollars, the lawful currency of the United States of
America.
 
“US GAAP” means the generally accepted accounting principles in the United
States.
 

 
(ii)
Unless the context of this Agreement otherwise requires, (1) words of any gender
include each other gender; (2) words using the singular or plural number also
include the plural or singular number, respectively; (3) the terms “hereof,”
“herein,” “hereby” and derivative or similar words refer to this entire
Agreement; (4) the terms “Article”, “Section” or “clause” refer to the specified
Article, Section or clause of this Agreement; and (5) the phrases “ordinary
course of business” and “ordinary course of business consistent with past
practice” refer to the business and practice of the Company, and Maihesi. All
accounting terms used herein and not expressly defined herein shall have the
meanings given to them under IFRS.

 

--------------------------------------------------------------------------------




 
(iii)
As used in this Agreement, the words “include” and “including”, and variations
thereof, shall not be deemed to be terms of limitation, but rather shall be
deemed to be followed by the words “without limitation”.

 

 
(iv)
As used in this Agreement, a matter is "to the knowledge of" the Sellers or the
Group Companies (as the case may be) if the Sellers or Group Companies (as the
case may be) know or should have known such matter.

 
Article 13

 
Miscellaneous
 
13.1 Public Announcements. Subject to applicable Law, and the rules and
regulations of any stock exchange on which the securities of Legend or its
Affiliates are traded, none of the Sellers shall, nor shall any Seller permit
any of its Affiliates to, issue any press release, publicity statement,
communication with stockholders, public notice or other public disclosure
relating to this Agreement or the transactions contemplated hereby without prior
notice to, consultation with, and the consent of the Purchaser.
 
13.2 Communication. None of the Sellers will undertake any communication with
any Governmental Authority prior to the Closing without the prior consent of the
Purchaser.
 
13.3 Notices. All notices, demands or other communications given hereunder
(a) shall be deemed to have been duly given and received (i) upon personal
delivery, (ii) if by facsimile, when confirmation of its error-free transmission
has been recorded by the sender's fax machine, or (iii) the second succeeding
Business Day after deposit with UPS or other equivalent air courier delivery
service, unless the notice is held or retained by the customs service, in which
case the date shall be the fifth succeeding Business Day after such deposit and
(b) must be in writing and delivered personally, by a recognized courier
service, by a recognized overnight delivery service, by facsimile or by
registered or certified mail, postage prepaid, at the following addresses (or to
the attention of such other Person or such other address as any party may
provide to the other parties by notice in accordance with this Section 13.3):
 
If to the Purchaser, to:
Address: Room 601-602, Tower C, Baoding Center, NO.7, DongDaMoChang
Street, Chongwen District, Beijing
Facsimile No: 010-67082707
Attn: Shao Changjian


If to the Sellers, to
Address: Room 8-3-101, Guanyuan Plaza, No. 1 Cuihua Street, Xicheng District,
Beijing.
Facsimile No: 010-66126396
Attn: Ju Baochun


--------------------------------------------------------------------------------




13.4 Expenses. Except as otherwise expressly provided in this Agreement, whether
or not the transactions contemplated hereby are consummated, each party will pay
its own costs and expenses. 
 
13.5 Confidentiality. The Parties recognize that, in connection with the
performance of this Agreement and the Maihesi Contracts, each Party (in such
capacity, the “Disclosing Party”) may disclose Confidential Information to the
other party (the “Receiving Party”). The Receiving Party agrees (x) not to use
any such Confidential Information for any purpose other than in the performance
of its obligations under this Agreement or any Maihesi Contract and (y) not to
disclose any such Confidential Information, except (1) to its employees who are
reasonably required to have the Confidential Information in connection herewith
or with any of the Maihesi Contracts, (2) to its agent, representatives, lawyers
and other advisers that have a need to know such Confidential Information and
(3) pursuant to, and to the extent of, a request or order by a Governmental
Authority. “Confidential Information” shall mean (i) the terms of this Agreement
and the other Maihesi Contracts and proprietary information (whether owned by
the Disclosing Party or a third party to whom the Disclosing Party owes a
non-disclosure obligation) regarding the Disclosing Party’s business and
(ii) information which is marked as confidential at the time of disclosure to
the Receiving Party, or if in oral form, is identified as confidential at the
time of oral disclosure and reduced in writing or other tangible (including
electronic) form including a prominent confidentiality notice and delivered to
the Receiving Party within thirty (30) days of disclosure. “Confidential
Information” shall not include information which: (A) was known to the Receiving
Party at the time of the disclosure by the Disclosing Party; (B) has become
publicly known through no wrongful act of the Receiving Party; (C) has
rightfully been received by the Receiving Party from a third party; or (D) has
been independently developed by the Receiving Party. 
 
13.6 Waiver. Any term or condition of this Agreement may be waived at any time
by the party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the party waiving such term or condition. No waiver by any party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. All remedies, either under this
Agreement or by Law or otherwise afforded, will be cumulative and not
alternative.
 
13.7 No Third Party Beneficiary. The terms and provisions of this Agreement are
intended solely for the benefit of each party hereto and their respective
successors or permitted assigns, and it is not the intention of the Parties to
confer third-party beneficiary rights upon any Person.
 
13.8 No Assignment; Binding Effect. Neither this Agreement nor any right,
interest or obligation hereunder may be assigned by any party hereto without the
prior written consent of the other party hereto and any attempt to do so will be
void, except (i) for assignments and transfers by operation of Law and (ii) that
the Purchaser may assign any or all of its rights, interests and obligations
hereunder (including its rights under Article 10) to a subsidiary, provided that
any such subsidiary agrees in writing to be bound by all of the terms,
conditions and provisions contained herein. Subject to the preceding sentence,
this Agreement is binding upon, inures to the benefit of and is enforceable by
the parties hereto and their respective successors and assigns.


--------------------------------------------------------------------------------



13.9 Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the Laws of the State of New York, without giving
effect to the choice of law rules thereof. 
 
13.10 Arbitration. Any dispute, controversy or claim arising out of or relating
to this Agreement, or the interpretation, breach, termination or validity hereof
shall be resolved through consultation. Such consultation shall begin
immediately after one Party hereto has delivered to the other Parties hereto a
written request for such consultation. If within thirty (30) days following the
date on which such notice is given the dispute cannot be resolved, the dispute
shall be submitted to arbitration upon the request of either Party with notice
to the other.
 
All disputes arising out of or in connection with this Agreement shall be
submitted to the Hong Kong International Arbitration Centre (the “HKIAC”) for
arbitration in Hong Kong, which shall be conducted in accordance with HKIAC’s
arbitration rules in effect at the time of applying for arbitration. The
arbitral tribunal shall comprise three arbitrators, two appointed by the
Purchaser and the Sellers respectively and the third appointed jointly by the
two arbitrators. The language of the arbitration shall be in English.
 
13.11 Waiver of Immunity. To the extent that the Purchaser or the Sellers
(including assignees of any such rights or obligations hereunder) may be
entitled, in any jurisdiction, to claim for itself or its revenues, assets or
properties, immunity from service of process, suit, the jurisdiction of any
court, an interlocutory order or injunction or the enforcement of the same
against its property in such court, attachment prior to judgment, attachment in
aid of execution of an arbitral award or judgment (interlocutory or final) or
any other legal process, and to the extent that, in any such jurisdiction there
may be attributed such immunity (whether claimed or not), the Purchaser and the
Sellers hereby irrevocably waive such immunity. Any and all process may be
served in any action, suit or proceeding arising in connection with this
Agreement by complying with the provisions of Section 13.10. 
 
13.12 Entire Agreement. This Agreement and the Maihesi Contracts constitute the
sole and entire agreement among the parties hereto with respect to the subject
matter hereof and supersedes and renders of no force and effect all prior oral
or written agreements, commitments and undertakings among the parties with
respect to the subject matter hereof. 
 
13.13 Amendment. This Agreement may be amended, supplemented or modified only by
a written instrument duly executed by or on behalf of each of the parties to it.
 
13.14 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future Law, and if the rights or
obligations of any party hereto under this Agreement will not be materially and
adversely affected thereby, (a) such provision will be fully severable, (b) this
Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added as a part of this Agreement a mutually acceptable
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.


--------------------------------------------------------------------------------



13.15 Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.
 
13.16 Execution of Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
 
13.17 Language. This Agreement is prepared in both English and Chinese versions,
with each version having equal validity and legal effect. In the event of
discrepancy between the English and Chinese versions, the English version shall
govern.
 
13.18 Taking Effect. This Agreement shall take effect on the date and year first
above written.
 
[SIGNATURE PAGES FOLLOW]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have caused their respective duly
authorized representatives to execute this Agreement as of the date and year
first above written.


Legend Media Inc.



Signature:
/s/ Jeffrey Dash

By: Jeffrey Dash
Title: Chief Executive Officer




Well Chance Investments Limited




Signature:
/s/ Jeffrey Dash

By: Jeffrey Dash
Title: President




The Sellers


Signature:
/s/ Ju Baochun

Ju Baochun ( [ex-p32img002.jpg])


Signature:
/s/ Xue Wei

Xue Wei ( [ex-p32img001.jpg] )


--------------------------------------------------------------------------------



EXHIBIT A
 
DISCLOSURE SCHEDULE


--------------------------------------------------------------------------------



EXHIBIT B
 
MAIHESI CONTRACTS
 
Exclusive Technical, Operational, Business Consulting and Services Agreement
 
Operating Agreement
 
Authorization Agreements
 

--------------------------------------------------------------------------------


 


 